DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.
The Examiner is interpreting claim 7’s recitation of “unable to be divided” to mean unable to be divided into an integer number without a remainder.
The examiner is interpreting “remaining data” in claims 2 and 10 to mean data of the write data that is not already written to the non-volatile memory. 
The Examiner notes that as currently drafted, the method of claims 9-11 contain conditional limitations, such that the broadest reasonable interpretation of the claim includes the situation where “i[f] the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed (quotation omitted) Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) at 10 [MPEP 2111.04(II)]. 
The conditional limitations include:
The recitation of, “when receiving a first command issued prior to a write command to instruct writing write data to the non-volatile memory” from claim 9 because the actual act of receiving a first command issued prior to a write command to instruct writing write data to the non-volatile memory is never positively recited. The Examiner suggests positively reciting receiving a first command issued prior to issuing a write command to instruct writing write data to the non-volatile memory to remove the conditional nature of the limitation.
The recitation of, “when a free area is present in the first area” from claim 10 because the actual state of a free area being present in the first area is never positively recited. The Examiner suggests positively reciting the act of detecting a free area is present in the first area to remove the conditional nature of the limitation.
The recitation of, “when the capacity of the write data exceeds the capacity writable in the first mode of the free area of the first area” from claim 10 because the actual act of the capacity of the write data exceeding the capacity writable in the first mode of the free area of the first area is never positively recited. The Examiner suggests positively reciting the actual act of determining that the capacity of the write data exceeds the capacity writable in the first mode of the free area of the first area to remove the conditional nature of the limitation.
The recitation of, “when the difference is smaller than or equal to the capacity writable in the first mode of the free area of the second area” from claim 10 because the actual state of the difference being smaller than or equal to the capacity writable in the first mode of the free area of the second area is never positively recited. The Examiner suggests positively reciting the act of determining that the difference is smaller than or equal to the capacity writable in the first mode of the free area of the second area to remove the conditional nature of the limitation.
The recitation of, “when the difference exceeds the capacity writable in the first mode of the free area of the second area” from claim 10 because the actual state of the difference exceeding the capacity writable in the first mode of the free area of the second area is never positively recited. The Examiner suggests positively reciting the act of determining that the difference exceeds the capacity writable in the first mode of the free area of the second area to remove the conditional nature of the limitation.

Claim Objections
Claims 1-11 are objected to because of the following informalities:
Claim 1 recites, “based on a capacity of the write data specified by the first command”, which as best understood by the Examiner, should be amended to recite, “based on a size 
Claim 2 recites, “write all data of the write data remaining after writing to the free area of the first area”, which as best understood by the Examiner, should be amended to recite, “write all data, of the write data, remaining after writing to the free area of the first area”.
Claim 2 recites, “so as to allow the write capacity in the first mode to be maximized”, which as best understood by the Examiner, should be amended to recite, “so as to allow the write capacity in the first mode to be maximally utilized 
Claim 4 recites, “the non-volatile memory is configure”, which as best understood by the Examiner, should be amended to recite, “the non-volatile memory is configured”.  
Claim 4 recites, “execute the garbage collection”, which as best understood by the Examiner, should be amended to recite, “execute [[the]] garbage collection”. 
Claim 5 recites, “execute the garbage collection”, which as best understood by the Examiner, should be amended to recite, “execute [[the]] garbage collection”. 
Claim 6 recites, “executes the garbage collection”, which as best understood by the Examiner, should be amended to recite, “execute[[s the]] garbage collection”. 
Claim 7 recites, “the nonvolatile memory 3”, which as best understood by the Examiner, should be amended to recite, “the nonvolatile memory [[3]]”. 
Claim 7 recites, “the controller is configured to exclude a fraction generated as a remainder from the write capacity in the first mode to the free area of the second area”, which as best understood by the Examiner, should be amended to recite, “the controller is configured to exclude a fraction generated as a remainder from the writeable capacity in the first mode of [[to]] the free area of the second area. 
Claim 9 recites, “based on a capacity of the write data specified by the first command”, which as best understood by the Examiner, should be amended to recite, “based on a size 
Claim 10 recites, “writing all data of the write data remaining after writing to the free area of the first area”, which as best understood by the Examiner, should be amended to recite, “writing all data, of the write data, remaining after writing to the free area of the first area”.
Claims 2-8 and 10-11 are objected to for failing to cure the deficiencies of a base claim from which they depend. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5: 
Claim 5 recites, “the free block in the second area” after reciting, “select a free block in the second area as a movement destination block”. However, claim 4 already recites, “select a free block in the second area as a movement destination block. Accordingly, the antecedent basis of the limitation is unclear as it could be referring to the free block in the second area from claim 4 or claim 5, or the claims could be referring to the same free second block. Furthermore, claim 4 presupposes the existence of “a block where data is stored in the first mode, in the second area” whereas claim 5 specifies that “the block where the data is stored in the first mode is not present in the second are”. The lack of continuity between the claims leads to confusion to which data is the source block of valid data, which data is “the valid data”, and whether or not the limitations of claim 4 should apply. Accordingly, the Examiner suggests adding a condition to claim 4 to specify, “the controller is configured to select, when a block where data is stored in the first mode, in the second area, exists: [[a]] the block where the data is stored in the first mode, in the second area, as a movement source block of valid data”.  
Regarding claim 7: 
Claim 7 recites, “the capacity of the block”. There is insufficient antecedent basis for this limitation in the claim. For example, the capacity of a block changes depending on whether the block is written in the first mode or the second mode. Accordingly, the “capacity” of the block is unclear. The Examiner suggests amending the claim to recite, “a [[the]] capacity of the block when operated in the first mode”.  
Regarding claim 8: 
Claim 8 recites, “the write command including a first parameter”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 11: 
Claim 11 recites, “selecting a block where data is stored in the first mode, in the second area, as a movement source block of valid data”, and then later recites, “selecting one or both of a block where data is stored in the first mode, in the first area, and a block where data is stored in the second mode, in the 35second area, as the movement source block of valid- 28 – data”. It is therefore unclear if the movement source block of valid data no longer includes the block where data is stored in the first mode, in the second area, or if it still includes the block where data is stored in the first mode, in the second area. 
Claim 11 also recites, “and executing the garbage collection by writing the valid data to the free block in the second area in the second mode”. However, because of the confusion noted above, it is unclear if “the valid data” is valid data from, a block where data is stored in the first mode, in the second area, or a block where data is stored in the first mode, in the first area, and a block where data is stored in the second mode, in the 35second area, as the movement source block of valid- 28 – data, or both. Accordingly, the scope of the claim cannot be determined and the claim is indefinite.
Claim 11 also recites, “the free block in the second area” after previously reciting in 2 locations, “a free block in the second area”. Accordingly, it is unclear if there are two free blocks in the second area, or if each recitation was meant to refer to the same free block in the second area and the scope of the claim cannot be determined and the claim is indefinite.
Claim 11 also recites, “the area where unnecessary data remains” and “the garbage collection”. There is insufficient antecedent basis for these limitations in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
The Examiner suggests amending the claim to recite, “selecting a block where data is stored in the 25first mode, in the second area, as a first movement source block of first valid data, selecting a first free block in the second area as a first movement destination block of the first valid data, and executing [[the]] garbage collection for reusing [[the]] areas where unnecessary data remains in the 30nonvolatile memory by writing the first valid data to the first destination block a second movement source block of second valid- 28 - data, selecting a second free block in the second area as a second movement destination block of the second valid data, and executing [[the]] garbage collection by writing the second valid data to the second destination block 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2018/0081543 A1 (Muchherla) in view of US Patent No. US 9,195,604 B2 (Nemazie) in further view of US 2012/0195118 A1 (Yang).
Regarding claim 1 and analogous claim 9: 
Muchherla teaches, A memory system comprising (100) a nonvolatile memory (NAND flash (140) (202) [0022] [0033] [0038] [Fig. 1] [Fig. 2]) and a controller (130) configured to control writing data to 5the nonvolatile memory or reading data from the nonvolatile memory in response to a command from a host (the controller operates the memory device (120) in response to host commands from a host (110) [0032-0033]), wherein the nonvolatile memory is configured to correspond to a first mode of writing data of N bits per unit area 10(i.e. hybrid SLC cache (230) of the array (202) is configured to write data in 1-bit per cell (SLC) mode [0039]) and a second mode of writing data of M bits (M>N) per unit area (the XLC area (210) is configured to write data containing multiple (i.e. multiple > 1) bits per cell [0022] [0039]), and when receiving a first command issued prior to instructing writing write data to the nonvolatile memory (the controller receives host data (702) (i.e. through interface (132) (i.e. command)) as part of a host write command, which was issued prior to the memory controller (130) instructing ((706), (710) or (712)) (i.e. through memory interface (136)) the memory array (202) to program the data according to the selected programming mode based on the selected programming area [0032] [0040-0041] [0072-0073] the controller is configured to 15select one or both of the first mode and the second mode for writing the write data to the nonvolatile memory (by disclosing that the controller may determine to write the data to the static SLC cache (232), the dynamic SLC cache (234) (i.e. both part of the hybrid SLC cache (230) or the XLC main memory (220), which is part of the XLC blocks (210) with the dynamic SLC cache (234) (i.e. configured to select one or both of the first mode and the second mode) [Fig. 2] [0040-0041] [0072-0073]), to allow writing the write data to the nonvolatile memory to be executed in the first mode as much as possible based and a capacity of a free area of the nonvolatile memory (by disclosing that the controller is configured to write data to the XLC blocks in the XLC mode as the least priority option [0031]. This occurs by the controller checking if there is enough free space within the static cache to write the host data received as part of the write command [0072], if there is enough free space, the data is written to the static cache. Furthermore, the controller then checks if there is enough free space in the dynamic cache (if there is not enough free space in the static cache), if there is enough free space in the dynamic cache, the received host data is written to the dynamic cache. Finally, if there is not enough free space in the dynamic cache (i.e. or the static cache), the data is written to the XLC memory blocks in the XLC mode (i.e. to allow writing the write data to the non-volatile memory to be executed in the first mode (i.e. SLC mode) as much as possible based on a free area (i.e. of the static cache and the dynamic cache) of the non-volatile memory [0072-0074] [Fig. 2] [Fig. 7A]. The dynamic cache may have a maximum size of the entire XLX area [0042]),.
Muchherla does not explicitly disclose, but Nemazie teaches a write command to instruct writing write data to the non-volatile memory (by teaching that control connections (672) couple the controller (610) to the memory array (630) to perform operations including read, write, and erase (i.e. issue write commands to instruct writing write data to the non-volatile memory) after they are decoded by the control circuity (670) of the memory array (630) [Col 6: lines 45-50]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory interface disclosed by Muchherla to include the control signals that are decoded (i.e. commands) by the memory array to perform the operations of read, write (i.e. write command) and erase as taught by Nemazie. 
One of ordinary skill in the art would have been motivated to make this modification because Muchherla discloses in [0035] that Nemazie is incorporated by reference for providing details of the interface between the controller and the memory and it would have been obvious to configure the memory controller of Muchherla according to Nemazie because it is how Muchherla taught to configure the memory interface)
Muchherla in view of Nemazie does not explicitly disclose, but Yang teaches, based on a capacity of the write data 20specified by the first command (by teaching that a size of the input data (i.e. to allow writing the write data to the nonvolatile memory to be executed in the first mode as much as possible based on a capacity of the write data specified by the first command) is compared to a size of the data which may be stored by the first memory group (110), which stores 1-bit (i.e. SLC) data [0020], and if it is determined that the size is larger than the free area, the amount that can be stored in the 1-bit area is stored in the 1-bit area and the remainder is stored in the second area (120) in the multi-bit mode [0020] [0036-0037], and if the size of the data which may be stored in the first memory group (110) is larger than the size of the input data, all of the data is written to the first memory group in the 1-bit writing mode [0036-0037]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the host data input as part of a write command disclosed by Muchherla to include comparing the size of the input data (i.e. a capacity of the write data specified by the first command) to the amount of free space available in the hybrid SLC buffer (i.e. the static SLC buffer and dynamic SLC buffer), and to write as much data as there is free capacity to the hybrid SLC buffer before writing data in the MLC mode as taught by Yang. 
One of ordinary skill in the art would have been motivated to make this modification because the storage device can maintain the storage capacity of MLC, while having the programming speed of SLC, as taught by Yang in [0027] [0040]. 
Regarding claim 2 and analogous claim 10:
The memory system of claim 1 is made obvious by Muchherla in view of Nemazie in further view of Yang (Muchherla-Nemazie-Yang). 
Muchherla further discloses, wherein the controller is configured to: set a first area (232) and a second area (234) in the 25nonvolatile memory (202), the first area being an area to which the first mode is applied in a fixed manner (static cache (SLC)), the second area being an area to which the first mode and the second mode are able to be applied adaptively and mixedly (dynamic cache (SLC) (234), which may be converted to use as XLC main memory (see dashed line) (220) as part of the XLC memory block area (210) with the SLC dynamic cache (234) (i.e. the main memory area (220) combined with the dynamic cache area (234) is the second area (i.e. set a second area)) [Fig. 2]. The static cache is obtained from a reserved SLC block within the memory array (i.e. set a first area) [0025]. The size of the dynamic cache may vary over time in the XLC blocks (i.e. set a second area) [0041]); 30write a part or all parts of the write data to the free area of the first area in the first mode, when a free area is present in the first area (by disclosing that the host data (i.e. write data) may be written to the static cache in SLC mode, when the static cache is available (704) and when enough free space is present in the first static cache [Fig. 7] [0071-0072]) compare a difference between the capacity of the write data and a capacity writable in the first mode of 35the free area of the first area, with a capacity- 24 - writable in the first mode of a free area of the second area when the capacity of the write data exceeds the capacity writable in the first mode of the free area of the first area; (by disclosing that when the static cache is not available (i.e. when the capacity of the write data exceeds the capacity writable in the first mode of the free area of the first area), the free space of the dynamic cache is checked to see if enough is available to write the host data [0073] [Fig. 7]) 5write all data of the write data remaining after writing to the free area of the first area, to the free area of the second area, in the first mode, when the difference is smaller than or equal to the capacity writable in the first mode of the free area of the 10second area (by disclosing that when there is enough space in the dynamic cache and the static cache is not available (i.e. because it is full) (i.e. after writing to the free area of the first area) (i.e. when the difference is smaller than or equal to the capacity writable in the first mode of the free area of the second area), the data is written to the dynamic cache in SLC mode (i.e. write all of the data remaining after writing to the free area of the first area, to the free area of the second area, in the first mode);
Muchherla does not explicitly disclose, but Yang teaches, and determine a write capacity in the first mode and a write capacity in the second mode, of the remaining data of the write data to the free area of the second area, so as to allow the write capacity in the first 15mode to be maximized and to allow the remaining data of the write data to be fully written, when the difference exceeds the capacity writable in the first mode of the free area of the second area (because Yang teaches storing as much data as possible in the 1-bit mode in memory cells that are configurable in both a 1-bit mode and a multi-bit mode. If the data is too large to fit in the memory cells in the 1-bit mode, as much data as possible is stored in the memory cells in the one-bit mode and the remaining data is stored in the multi-bit mode so that the data still fits in the advertised MLC capacity of the memory [0022-0024] [0027] [0034-0038]. In this way, the size of the input data is compared to a size of the data which may be stored by the first memory group (110), which stores 1-bit (i.e. SLC) data [0020], and if it is determined that the size is larger than the free area (i.e. determine a write capacity in the first mode of the remaining data of the write data to the free area of the second area) (i.e. when the difference exceeds the capacity writable in the first mode of the free area of the second area), the amount that can be stored in the 1-bit area is stored in the 1-bit area and the remainder (i.e. determine a write capacity in the second mode, of the remaining data of the write data of the write data to the free area of the second area) is stored in the second area (120) in the multi-bit mode [0020] [0036-0037]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the host data input as part of a write command disclosed by Muchherla to include comparing the size of the input data (i.e. a capacity of the write data specified by the first command) to the amount of free space available in the static buffer and writing that much data to the static buffer in the SLC mode (i.e. as Muchherla prioritizes the static buffer) (and Yang teaches to write as much data as fits in the SLC mode), comparing a remaining size of the write data to the size of the hybrid SLC buffer in the 1-bit capacity and writing as much data as will fit while still allowing the remainder to fit in multi-bit modes (as taught by Yang), and then to write the remaining data to the XLC blocks in a 1-bit mode to the dynamic SLC buffer and multi-bit modes to store the data in as much SLC memory as possible as taught by Yang. 
One of ordinary skill in the art would have been motivated to make this modification because the storage device can maintain the storage capacity of MLC, while having the programming speed of SLC, as taught by Yang in [0027] [0040]. 
Regarding claim 3:
The memory system of claim 2 is made obvious by Muchherla-Nemazie-Yang. 
Muchherla further discloses, wherein: 20the nonvolatile memory has a structure in which data is unable to be overwritten to an area where data is already written; and the controller is configured to execute garbage collection for reusing an area where unnecessary data 25in the nonvolatile memory remains, when the difference exceeds the capacity writable in the second mode of the free area of the second area (by disclosing that the memory device has a NAND flash structure (i.e. in which the data is unable to be overwritten to an area where data is already written) and the controller is configured to initiate garbage collection if there is not enough free space within the memory array for the host data to be written in the XLC mode) [0074]). 
Regarding claim 4:
The memory system of claim 3 is made obvious by Muchherla-Nemazie-Yang. 
Muchherla further discloses, wherein: the nonvolatile memory is configure to include a plurality of blocks ([0022] [0025]); and the controller is configured to select a block where data is stored in the first mode, in the second area, as a movement source block of valid data (by disclosing that blocks of the dynamic SLC cache are garbage collected), select a free block in the second area as a movement destination block of the valid data, and execute the garbage collection by writing the valid data to the free block in the second area in the second mode (by disclosing that that valid data is moved from the hybrid cache (i.e. including the dynamic SLC cache) to the main memory (220) (i.e. the second area in the second mode) [0025] [0045]. The data can only be written to a block in the main memory if there is room in the block (i.e. select a free block) [0045]).
Regarding claim 5 and analogous claim 11:
The memory system of claim 4 is made obvious by Muchherla-Nemazie-Yang.
Muchherla further discloses, wherein when the block where the data is stored in the first mode is not present in the second area (sometimes the dynamic cache is disabled (i.e. when the block where the data is stored in the first mode is not present in the second area) [0030]), the controller is configured to select one or both of a block where data is stored 10in the first mode, in the first area, and a block where data is stored in the second mode, in the second area, as the movement source block of valid data, select a free block in the second area as a movement destination block of the valid data, and 15execute the garbage collection by writing the valid data to the free block in the second area in the second mode (by disclosing that the controller is configured to execute garbage collection on both the static cache and the XLC memory area, by writing the valid data from blocks of the static cache or the XLC memory (i.e. select one or both of a block where data is stored in the first mode, in the first area, and a block where data is stored in the second mode in the second area, as the movement source block of valid data) area to another block (i.e. free block) of the XLC memory (i.e. in the second area as the movement destination block of the valid data) area [0045] [0072] [0074]).
Regarding claim 6:
The memory system of claim 3 is made obvious by Muchherla-Nemazie-Yang.
Muchherla further discloses, wherein: the nonvolatile memory is configured to include a 20plurality of blocks; and the controller is configured to select one or both of a block where data is stored in the first mode, in the first area, and a block where data is stored in the second mode, 25in the second area, as the movement source block of valid data, select a free block in the second area as a movement destination block of the valid data, and executes the garbage collection by writing 30the valid data to the free block in the second area in the second mode (by disclosing that the controller is configured to execute garbage collection on both the static cache and the XLC memory area, by writing the valid data from blocks of the static cache or the XLC memory (i.e. select one or both of a block where data is stored in the first mode, in the first area, and a block where data is stored in the second mode in the second area, as the movement source block of valid data) area to another block (i.e. free block) of the XLC memory (i.e. in the second area as the movement destination block of the valid data) area [0045] [0072] [0074]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record does not disclose, “wherein: the non-volatile memory includes a plurality of blocks; and when the determined write capacity in the first mode to the free area of the second area is unable to be divided by the capacity of the block, the controller is configured to exclude a fraction generated as a remainder from the write capacity in the first mode to the free area of the second area” from claim 7 because the closest prior art of record (Yang) teaches storing the write data in whatever space is available in the single-bit mode with data in the single bit mode and the remainder in the MLC mode to allow data to fit in the memory, and does not disclose excluding a fraction generated as a remainder from the write capacity in the first mode to the free area of the second area and it would not have been obvious by one of ordinary skill in the art to do so. 
Claim 8 recites allowable subject matter at least for the reasons indicated above for claim 7. 
The Examiner notes that while claims 7-8 are not rejected with prior art, the claims are subject to one or more outstanding 35 U.S.C. §112(b) rejections and claim objections and are therefore not indicated as allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139